                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 BILLY JOSEPH SMITH,                               )
                                                   )
            Plaintiff,                             )
                                                   )
 v.                                                )        No.     1:20-CV-071-PLR-CHS
                                                   )
 HARDIN COUNTY, TN, SAVANNAH                       )
 LAW ENFORCEMENT, HCCF, COURT                      )
 SYSTEM, SUBWAY, PIZZA HUT, ALL                    )
 DISPATCH, and COURT APPOINTED                     )
 ATTORNEYS,                                        )
                                                   )
               Defendants.                         )

                                  MEMORANDUM OPINION

       Plaintiff, a prisoner of the Tennessee Department of Correction, has filed a pro se complaint

for violation of 42 U.S.C. § 1983 [Doc. 2] and a motion for leave to proceed in forma pauperis

[Doc. 1].

       Plaintiff’s claims arise out of incidents that occurred in Savannah, Tennessee prior to his

incarceration and the conditions of his current confinement in the Hardeman County Correctional

Facility (“HCCF”) [Doc. 2]. The general venue statute for federal district courts provides in

relevant part as follows:

               A civil action may be brought in—(1) a judicial district in which any
               defendant resides, if all defendants are residents of the State in
               which the district is located; (2) a judicial district in which a
               substantial part of the events or omissions giving rise to the claim
               occurred, or a substantial part of property that is the subject of the
               action is situated; or (3) if there is no district in which an action may
               otherwise be brought as provided in this section, any judicial district
               in which any defendant is subject to the court's personal jurisdiction
               with respect to such action.
28 U.S.C.A. § 1391(b)(1)-(3). A federal district court may transfer a civil action to any district or

division where it could have been filed originally “in the interest of justice.” 28 U.S.C. § 1406(a).

        As set forth above, Plaintiff’s complaint sets forth claims that occurred in Savannah, which

is in Hardin County, Tennessee, prior to his confinement and the conditions of his confinement in

HCCF. Both Hardin County and Hardeman County lie within the Eastern Division of the United

States District Court for the Western District of Tennessee. 28 U.S.C. § 123(c)(1). The Court

therefore concludes that the proper venue for this case is the Eastern Division of the Western

District of Tennessee. See O’Neill v. Battisti, 472 F.2d 789, 791 (6th Cir. 1972) (finding that venue

in a suit against a public official lies in the district where he performs his official duties).

        Accordingly, the Clerk will be DIRECTED to transfer this action to the Eastern Division

of the Western District of Tennessee and to close this Court’s file.

        AN APPROPRIATE JUDGMENT ORDER WILL ENTER.



                                        ____________________________________________
                                        CHIEF UNITED STATES DISTRICT JUDGE




                                                   2
